Citation Nr: 0619139	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-00 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 1, 
2001, for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1959 to July 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for bilateral hearing 
loss and assigned a 10 percent rating, effective March 1, 
2001.  The veteran appealed both the initial rating and 
effective date assigned.

After the veteran testified at a January 2004 Central Office 
hearing, the Board remanded the claim in June 2004 for 
additional development.  As explained below, the requested 
development has taken place, and the Board will therefore 
decide the claims.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The evidence of record reflects that at all times during 
the appeal period, the veteran has had an exceptional pattern 
of hearing in his left ear warranting a designation of Level 
VI hearing acuity.  Prior to the May 3, 2005 VA examination, 
the veteran had level III hearing acuity in his right ear; on 
that date, he had level IV hearing acuity.

2.  In July 1979, the RO denied the veteran's claim for 
service connection for bilateral hearing loss because there 
was no evidence of that disability either during or after 
service.  Although notified of that decision, and apprised of 
his procedural and appellate rights, the veteran did not 
appeal.

3.  The veteran's petition to reopen this claim was received 
on March 1, 2001, which is the earliest possible effective 
date for a grant of service connection unless there was CUE 
in the prior, final, July 1979 denial of his claim for 
service connection for bilateral hearing loss.

4.  The evidence before the RO at the time of its July 1979 
denial of the veteran's claim for service connection for 
bilateral hearing loss indicated that the veteran did not 
have this disorder in or after service.  The evidence on file 
reasonably supported the decision reached and the law and 
regulations were properly applied to the evidence on file.

 
CONCLUSIONS OF LAW

1.  Prior to May 3, 2005, the criteria had not been met for 
an initial evaluation of higher than 10 percent for bilateral 
hearing loss; as of that date, the criteria have been met for 
an initial evaluation of 20 percent, but no higher, for this 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  An effective date prior to the March 1, 2001 date of the 
veteran's petition to reopen his claim for service connection 
for bilateral hearing loss is not warranted because there is 
no CUE in the prior, July 1979 rating decision that denied 
service connection under the law applicable at that time 
based on the absence of evidence of hearing loss.  38 
U.S.C.A. §§ 5110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303(a), 4.87 (1977); 38 C.F.R. §§ 3.105(a), 3.159, 3.400 
(2005); Hensley v. Brown, 5 Vet. App. 155 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In the present case, VCAA notice was not provided prior to 
initial adjudication of the claim.  The Board noted this 
deficiency in its June 2004 remand, and ordered appropriate 
VCAA notification regarding the claims, which were now claims 
for a higher initial rating and an earlier effective date.  
The Appeals Management Center (AMC) provided such notice in 
its June 2004 letter, prior to its adjudication of these 
claims in its July 2005 supplemental statement of the case 
(SSOC).  The timing problem was thus cured by the Board's 
remand for proper VCAA notification followed by 
readjudication of the claims.  Mayfield, 444 F.3d at 1333.

The June 2004 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the AMC told 
the veteran it was working on his claims for a higher initial 
rating for bilateral hearing loss and an earlier effective 
date for the grant of service connection for this disorder.  
The letter also explained what the evidence had to show to 
establish entitlement to both a higher disability rating and 
an earlier effective date and the types of evidence that 
could be submitted.  In addition, the letter explained the 
respective responsibilities of VA and the veteran in 
obtaining additional evidence.  The AMC also wrote, on page 2 
of the letter: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

The AMC also complied with the recently decided 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The AMC provided information regarding both the degree 
of disability and its effective date.  To the extent that it 
did not provide information as to any of the other elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because service 
connection has already been granted, any question as to 
veteran status, the existence of a disability, or the 
connection between service and the disability, is moot.

Moreover, the AMC requested the records of the Syracuse VA 
Medical Center (VAMC) as directed by the Board, including 
those from 1977, and the Syracuse VAMC replied in a June 2004 
letter that it could not locate any records from this time 
period, but submitted all available records.  VA therefore 
was not required to take additional action regarding these 
records pursuant to its duty to assist.  See 38 C.F.R. 
§ 3.159(c)(2) (2005) (VA will end efforts to obtain Federal 
records where the Federal department or agency advises VA 
that the records do not exist or that the custodian does not 
have them).

The Board notes that the veteran's representative in the June 
2006 appellate brief presentation states that the AMC failed 
to consider evidence presented after the July 2005 SSOC, and 
that the representative "waives AOJ review so that the Board 
can do the AMC's job" (p. 3).  However, those materials, 
consisting of audiological examinations by the veteran's 
employer, were duplicative, as they had been identified and 
considered by the AMC in its July 2005 SSOC.  In addition, 
the RO granted service connection for tinnitus in October 
2002, so the Board need not address this issue in this 
decision.

As VA has obtained all identified, existing medical records 
and there is no indication that any other records exist that 
should be requested, or that any pertinent, existing evidence 
was not received, VA complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to a Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Under these criteria, 
evaluations of bilateral hearing loss range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of two types of tests: controlled 
speech discrimination tests and pure tone hearing threshold 
level tests. The average puretone hearing threshold level 
combined with the speech discrimination percentage is used to 
determine the Roman numeral designation for hearing 
impairment from Tables VI and VII.  38 C.F.R. § 4.85(a), (d) 
(2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2005). 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).

However, 38 C.F.R. § 4.86 (2005) provides that where there 
are exceptional patterns of hearing, such as an average of 55 
decibels or more at all four frequencies, or 30 decibels or 
less at 1000 and 70 or more at 2000, Table VIa may be used, 
if it results in a higher numeral designation.

On the authorized VA audiological evaluations during the 
appeal period, the veteran's puretone thresholds, in decibels, 
were as follows:

April 2001:



Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
45
65
75
90
69
Left ear
70
70
70
85
74

Speech recognition was 88 percent in the right ear and 84 
percent in the left ear.

May 2002:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
45
65
80
85
69
Left ear
70
70
65
80
71

Speech recognition was 84 percent in the right ear and 80 
percent in the left ear.

May 2005:


Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
55
65
75
90
71
Left ear
65
70
70
85
73

Speech recognition was 80 percent in the right ear and 76 
percent in the left ear.

At all of the evaluations above, the left ear contained an 
exceptional pattern of hearing, as the threshold at each 
frequency were 55 decibels or higher.  Thus, in April 2001, 
Table VIa resulted in a higher numeral, VI, than did Table VI 
for the left ear.  The right ear 60 average decibels and 88 
speech recognition resulted in a Roman Numeral III under 
Table VI.  When the poorer, left ear VII is combined with the 
better, right ear III, an evaluation of 10 percent is 
warranted.

In May 2002, the left ear 71 decibel average results in a 
Roman Numeral VI under Table VIa, higher than the designation 
would be under Table VI.  The right ear 69 decibel average 
and 84 percent speech recognition results in a Roman Numeral 
III under Table VI.  When these figures are combined in Table 
VII, a 10 percent rating is again warranted.  

In May 2005, the 73 decibel average in the left ear warrants 
a Roman numeral designation of VII under Table VIa, higher 
than the designation would be under Table VI.  The right ear 
71 decibel average combined with the 80 percent speech 
recognition warrants a Roman Numeral IV designation under 
Table VI.  When these are combined under Table VII, a 20 
percent evaluation is warranted.

The above evidence reflects that prior to the May 3, 2005 VA 
examination, the veteran was entitled to a 10 percent rating, 
but the figures from that examination warranted a 20 percent 
rating.  All of these ratings are derived by a "mechanical" 
(i.e., nondiscretionary) application of the numeric 
designations tabulated after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  This same mechanical application reflects that a 
higher, 30 percent evaluation is not warranted by the figures 
at the May 3, 2005 VA examination and the 20 percent rating 
was not warranted prior to that date.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his bilateral hearing loss, and 
the manifestations of the disability are fully contemplated 
by the schedular criteria.  Moreover, although the veteran 
and his wife have indicated that his bilateral hearing loss 
has negatively affected his employment and personal life, 
there is no indication in the record that the average 
industrial impairment from the bilateral hearing loss is in 
excess of that contemplated by the assigned evaluation or any 
indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the evidence reflects that the veteran is not 
entitled to an initial evaluation higher than 10 percent 
prior to May 3, 2005, and that as of that date he is entitled 
to a rating of 20 percent, but no higher, for his bilateral 
hearing loss based on nondiscretionary application of the 
applicable regulatory framework and consideration of 
extraschedular factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a higher 
initial rating for bilateral hearing loss is granted to the 
extent indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


Earlier Effective Date

The current effective date of the grant of service connection 
for the veteran's bilateral hearing loss is March 1, 2001, 
the date the veteran's petition to reopen this claim was 
received.  "A claim may be reopened and allowed if new and 
material evidence is submitted under 38 U.S.C. §§ 5108 and 
7104(b), but the effective date of such an allowance would be 
the date the claim is reopened."  VAOGCPREC 9-94 (March 25, 
1994) (citing 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400).  Under 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(r) 
(2005) the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  By statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim that was previously denied.  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).

Thus, under the above rules, the earliest effective date the 
RO could have assigned after granting the veteran's March 
2001 petition to reopen his claim for service connection for 
bilateral hearing loss was the March 1, 2001 date the 
petition was received.  The prior, September 1977 claim could 
not provide an earlier effective date because the veteran did 
not perfect his appeal from the July 1979 denial of this 
claim, which was therefore final and binding on him.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302(b), 20.1103 (2005).

However, 38 C.F.R. § 3.105(a) (2005) provides an exception to 
the above rule-previous determinations that are final and 
binding will be accepted as correct "in the absence of clear 
and unmistakable error."  Thus, such decisions are not final 
and binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And, for the purpose of authorizing benefits, 
the decision reversing a prior decision on the grounds of CUE 
"has the same effect as if the corrected decision had been 
made on the date of the reversed decision."  Id.

This exception is directly relevant to the present case.  The 
veteran claims that the July 1979 denial was the result of 
CUE, without which the claim would have been granted, 
resulting in an earlier effective date.  See 38 C.F.R. § 
3.400(b)(2)(i) (2004).

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The veteran and his representative claim that there was CUE 
in July 1979 rating decision, which denied the claim for 
service connection for bilateral hearing loss based on the 
fact that hearing loss was not shown by the evidence of 
record.  They argue that there were in fact records in 
existence at that time, including a January 1966 letter from 
Dr. "J.P.," whom the veteran had identified in his original 
claim and the RO had unsuccessfully sought to contact to 
obtain records at that time, employment audiology 
examinations, and records of the Syracuse VAMC said to 
include evidence of hearing loss (Hearing transcript, p. 3; 
July 2005 Statement in Support of Claim).  They also argue 
that VA's failure to obtain these records or otherwise 
conduct testing to establish hearing loss violated its duty 
to assist the veteran.  These arguments do not warrant a 
finding of CUE in the prior rating decisions, for the 
following reasons.

The RO's July 1979 denial was based on the absence of 
evidence of hearing loss and the existence of the claimed 
disability was a necessary element for a grant of service 
connection under the law in effect at that time.  38 C.F.R. § 
3.303(a) (1977).  The only evidence before the RO at that 
time was the service medical records (SMRs), which contained 
only a single ear-related complaint of difficulty when 
clearing his ears, with the ears normal on the July 1963 
separation examination.  The separation examination also 
contained whispered voice hearing examination results of 
15/15 and audiometric readings of 0 in both ears at 250 and 
500 Hertz, 5 (right) and 0 (left) at 1000 and -10 (right) and 
5 (left) at 2000.  After conversion from the American 
Standards Association Units in effect prior to October 31, 
1967 to the International Standard Organization (ISO) units 
thereafter, these scores were within normal limits.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for 
normal hearing is from 0 to 20 decibels).  Although normal 
hearing test results at the time of separation is not 
necessarily a bar to service connection for hearing loss 
disability, Hensley v. Brown, 5 Vet. App. at 159-60, there 
was also no evidence of post-service hearing loss before the 
RO at the time of the July 1979 rating decision.  See Id. at 
157; 38 C.F.R. § 4.87 (1977) (by impairment of auditory 
acuity is meant the organic hearing loss for speech).  Thus, 
the RO's decision was the correct one based on the evidence 
before it and the law in existence at the time of the 
decision.

Moreover, even assuming that the RO breached its duty to 
assist the veteran by not obtaining additional records at the 
time of the July 1979 denial, such a breach would not warrant 
a finding of CUE in that prior decision.  The Federal Circuit 
did hold in Hayre v. West, 188 F.3d 1327, 1334 (Fed Cir. 
1999), that an RO's breach of its duty to assist a veteran in 
not pursuing relevant records may constitute a "grave 
procedural error" rendering a prior rating decision non-
final.  However, the Court overruled this decision in Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir 2003) (en banc), holding 
that a breach of the duty to assist does not vitiate the 
finality of an RO decision and cannot constitute CUE.  Id. at 
1341, 1344.  Therefore, even if the RO breached its duty to 
assist the veteran by not obtaining the records of Dr. 
"J.P.", the veteran's employer, and the Syracuse VAMC, this 
failure does not warrant a finding that there was CUE in the 
July 1979 denial of his claim for service connection for 
bilateral hearing loss.
 
In addition, while the Court has held that a VA adjudicator 
is deemed to have constructive knowledge of VA medical 
records not in its possession, see Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), this constructive-notice rule is not 
applicable to decisions rendered prior to the issuance of the 
Bell opinion.  See Damrel v. Brown, 6 Vet. App. at 246.  
Prior to that time, the record before an RO is generally not 
deemed to include VA records that were not actually before 
the RO when it rendered its decision on a claim, and an RO's 
failure to consider it cannot form the basis for a finding of 
CUE. VAOPGCPREC 12-95 (May 10, 1995).  The July 1979 denial 
preceded the 1992 Bell decision.  Bell's constructive notice 
rule is therefore not applicable to that rating decision, and 
even if the Syracuse VAMC records of 1977 had been found and 
contained a diagnosis of bilateral hearing loss, these VA 
medical records cannot be deemed to have been in the record 
at the time the decisions were rendered.

Furthermore, it is noted that if the records merely showed 
complaints of hearing loss, it is noted this evidence would 
have been years post-service.  There is no suggestion that 
there is evidence in these records that there was any 
discussion of the onset of any hearing loss.  Moreover, 
attempts to obtain those records as part of the current claim 
have resulted in information that no records have been found.

Based on the above, neither the existence of private or VA 
records containing a diagnosis of hearing loss that were not 
before the RO, nor any breach of the duty to assist in 
failing to obtain these records or take any other actions 
based on the law and evidence existing at the time, warrants 
a finding of CUE in the RO's July 1979 rating decision 
denying service connection for bilateral hearing loss.  That 
prior rating decision therefore became final and binding on 
the veteran when he did not appeal it, and could only be 
reopened with new and material evidence.  Thus, when the RO 
granted the veteran's March 1, 2001 petition to reopen, the 
date of receipt of that petition was the earliest possible 
effective date.  See 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400(b)(2)(i) (2005) (where claim received over a 
year after separation from service, effective date is date of 
receipt of claim, or date entitlement arose, whichever is 
later); Waddell v. Brown, 5 Vet. App. at 456 (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied).  As the 
effective date of the grant of service connection for the 
veteran's bilateral hearing loss is the earliest possible, he 
cannot be entitled to an earlier one, and his claim for an 
earlier effective date must therefore be denied.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 20 percent, but no 
higher, is granted for bilateral hearing loss as of May 3, 
2005; the claim for an initial rating higher than 10 percent 
prior to that date is denied.

The claim for an effective date earlier than March 1, 2001 
for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


